Citation Nr: 0334523	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  95-06 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder, to include as secondary to a right foot disability. 

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left ankle disorder, to include as secondary to a right foot 
disability. 

3.  Entitlement to service connection for plantar warts, to 
include as secondary to a right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefits sought on 
appeal.  In April 1997, this file was transferred to the RO 
in Los Angeles, California, which is near the veteran's 
current residence.  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in May 2003.  A copy of that hearing 
transcript is in the claims file.  

The issue of entitlement to service connection for plantar 
warts is the subject of the REMAND following the ORDER in the 
decision below.  


FINDINGS OF FACT

1.  The medical evidence does not demonstrate that the 
veteran currently has a right ankle disorder that is causally 
related to an incident of his active military service, or 
that was proximately due to his service-connected right foot 
disability.

2.  In an unappealed rating decision dated in December 1986, 
the RO denied a claim for service connection for a left ankle 
disorder.  

3.  The evidence received since the December 1986 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim for 
entitlement to service connection for a left ankle disorder, 
to include as secondary to a right foot disability.


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated 
during active military service, and is not proximately due to 
or the result of a service-connected right foot disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003).  

2.  The December 1986 rating decision that denied service 
connection for a left ankle disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 20.200 (2003).

3.  New and material evidence has not been received to reopen 
a claim for entitlement to service connection for a left 
ankle disorder, to include as secondary to a right foot 
disability.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159 (2003); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he 
currently has a right ankle disorder as a result of his 
active military service.  He also maintains that he has a 
left ankle disorder, which is related to his service-
connected right foot disability. 

This matter was remanded by the Board in March 1997, October 
1999, and August 2002, for additional development.  The Board 
satisfied that the development requested in those remands was 
completed as to the issues currently being adjudicated in 
this decision.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(as a matter of law, a remand by the Board confers on the 
veteran the right to compliance with the remand orders).

During the pendency of this appeal, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate a claim for benefits.  
Under 38 U.S.C.A. § 5103A, the VCAA codified VA's duty to 
assist, and provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
are found, in part, at 38 C.F.R. § 3.159.  The United States 
Court of Appeals for Veterans Claims has interpreted the VCAA 
to require VA to inform a claimant of what type of evidence 
is needed to substantiate his claim on appeal, including what 
evidence he should provide and what evidence VA would assist 
him in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit or court) recently issued a decision in 
response to a challenge to the validity of various 
regulations promulgated by VA to implement the VCAA, 
including 38 C.F.R. § 3.159.  Paralyzed Veterans of America. 
v. Principi, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) (PVA decision).  In that decision, the 
Federal Circuit held that 38 C.F.R. § 3.159(b)(1) is 
inconsistent with 38 U.S.C.A. § 5103(b)(1), to the extent 
that it permits VA to decide a claim after 30 days of 
providing VCAA notice, and prior to the expiration of the 
one-year time period set forth in 38 U.S.C.A. § 5103(b)(1).  
As authority for its decision, the Federal Circuit cited to 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (DAV decision), in which the 
court addressed a challenge to a regulation that governed the 
Board's authority to provide VCAA notice, and which provided 
the appellant with not less than 30 days to respond to the 
notice.  See 38 C.F.R. § 19.9(a)(2)(ii).  In that case, the 
Federal Circuit "determined that the challenged regulation's 
misleading characterization of the law may lead unsuspecting 
claimants to believe that they must provide the requested 
information or evidence within thirty days, even though § 
5103(b)(1) unequivocally provides a claimant one year to 
submit evidence."  DAV, 327 F.3d. at 1348.  

In the present case the RO sent the veteran a letter in March 
2002 that informed him of the requirements under the VCAA, as 
pertains to his claims on appeal.  The letter requested the 
veteran to send in additional information or evidence within 
30 days of the date of that letter.  Although the foregoing 
language is inconsistent with the requirements of 38 U.S.C.A. 
§ 5103(b)(1), in that it does not expressly inform the 
veteran that he had one year from the date of that letter to 
submit certain information or evidence, see PVA, supra, the 
Board finds that there is no prejudice to the veteran in 
proceeding with this appeal for the following reasons.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is not prejudice to the appellant).  

First, although the letter requested that the veteran respond 
within 30 days, this appeal was subsequently remanded by the 
Board in August 2002, to schedule him for a hearing before a 
member of the Board.  The remand informed the veteran that he 
had the right to submit additional evidence and argument on 
the matters remanded to the RO, and no time restrictions on 
doing so were imposed.  Second, over a year has passed since 
the VCAA notice letter was mailed and there is no indication 
in the record that the veteran refrained from submitting 
information or evidence in his appeal following 30 days from 
the date of the VCAA letter.  In fact, at the May 2003 
hearing before the undersigned, the veteran did not identify 
any outstanding treatment records that he wished to have 
associated with the claims that are the subject of this 
decision.  Third, at the beginning of the May 2003 hearing, 
it was noted that the parties had discussed the issue of VCAA 
notification during a pre-hearing conference, and that the 
veteran decided to waive such notice.  The record in fact 
contains the veteran's signed statement that he waived VCAA 
notification, which was submitted at the hearing.  

In addition to the foregoing, by rating decision dated in 
September 1994, a statement of the case (SOC) issued in 
January 1995, and numerous SSOCs in the record, the veteran 
was informed of the laws and regulations governing service 
connection, including secondary service connection and new 
and material evidence.  In short, the Board is satisfied that 
the veteran was put on notice as to the evidence needed to 
substantiate his claims, including what evidence he should 
supply, and what evidence VA would assist in obtaining.  See 
38 U.S.C.A. § 5103.  Thus, there is no reason to further 
delay this appeal by remanding it back to the agency of 
original jurisdiction to provide the veteran with new VCAA 
notice.  See Soyini v Derwinski, 1 Vet. App. 540, 546 
(1991)(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The VCAA also imposes on VA a duty to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, VA 
has assisted the veteran in obtaining relevant evidence.  The 
record contains the veteran's service medical records, 
private treatment records, and VA clinical records.  The 
veteran underwent several VA examinations in this case in 
connection with his claims on appeal, and in May 2003, the 
veteran appeared at a hearing before the undersigned Veterans 
Law Judge.  As is clearly documented in the record, attempts 
have been made to secure all relevant records identified by 
the veteran, and the Board is unaware of any additional 
evidence that should be obtained prior to proceeding with 
this appeal.  In short, the Board finds that the duty to 
assist the veteran was satisfied, and the case is ready for 
appellate review.  38 U.S.C.A. § 5103A.

I.  Service Connection

The veteran maintains, essentially, that he currently has a 
right ankle disorder that is related to an in-service injury 
to his right foot.  The Board notes that the veteran was 
awarded service connection for a right foot disability in a 
November 1970 rating decision, and service connection has 
remained in effect since that time.
 
In the veteran's notice of disagreement, received in December 
1994, he stated that he believed that his right ankle 
condition was secondary to his right foot injury in service, 
which caused him to favor the right foot when he walked.  In 
his substantive appeal, received in February 1995, the 
veteran stated that it made sense to him that when he injured 
his right foot in service (by stepping on a land mine), the 
concussion would not only injure his foot, but his right 
ankle, shin, and knee.  At the May 2003 hearing, the veteran 
testified that he injured his right foot in service in Korea 
in 1968, when he was clearing a mine field.  He stated that 
he was hospitalized for 26 days, and underwent surgery on his 
right foot.  The veteran stated that he had never had 
physical therapy on his right ankle, or been told that he 
should have physical therapy.  The veteran indicated that he 
was not seeing a doctor specifically for his right ankle.  

According to VA law, service connection will be granted if it 
is shown that the veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury also shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Where the determinative issue in a service connection claim 
involves a medical diagnosis, competent medical evidence is 
required.  This burden cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The veteran's service medical records indicate that in 
November 1968, he accidentally stepped on a mine while 
clearing a mine field.  He suffered wounds to the right 
instep with fractures of the right base 2nd and 3rd 
metatarsal, as well as some charred wounds of the left leg 
and foot.  Treatment included grafts on the wounds, and a 
short leg walking cast on the right foot.  A February 1969 
service medical record indicates that the veteran was seen 
with complaints of pain in his right foot, as well as pain in 
the ankles.  He was treated with a bandage for his ankles, 
along with arch support.  There are no other findings in the 
service medical records of a right ankle disorder.  A January 
1970 Report of Medical Examination (for retention purposes) 
notes a sensitive scar on the arch of the right foot, but 
there are no references to an ankle disorder.  

Following service separation, the veteran underwent a VA 
examination in February 1971.  The examiner indicated that 
there was no limitation of motion of the knees or ankles.  
There were no complaints or findings of a right ankle 
disorder.  

In a June 1994 VA examination for the joints, the veteran 
reported that he injured his right foot and ankle in a mine 
explosion in service.  He stated that he was put on light 
duty for the last three months of the military due to pain in 
his ankle and foot.  The examiner noted that the veteran 
complained of "bothersome pain" in both ankles, somewhat 
worse on the right.  Upon examination, both ankles manifested 
a moderate generalized tenderness, but there was no redness, 
swelling, or scarring.  The diagnosis was a history of right 
ankle pain, with chronic pain since in-service injury.  The 
symptoms were diagnosed as chronic synovitis.  The examiner 
opined that the veteran's continuing right ankle pain 
probably related to the military explosion.  A June 1994 
radiology report by the Medford Radiological Group, P.C., 
reveals minimal spurring of the distal malleolar chips in the 
right ankle, "most likely related to chronic injury."  
There was no joint effusion, and joint space was well-
maintained.  The impression was no acute bony injury, with 
minimal degenerative change.
 
In a June 1997 VA examination for the joints, the examiner 
found that range of motion of the right ankle was 
unrestricted.  X-rays of the ankles were found to be 
inadequate.  

In February 2000, the veteran underwent a VA examination for 
the feet.  The examiner noted that the claims file was 
reviewed prior to the examination.  Both ankles measured the 
same, and range of motion was also very similar.  Strength of 
the lower foot and ankle was five over five.  The examiner 
commented that x-rays of the ankle joints did not show any 
positive changes.  He concluded that bilaterally, the ankle 
joints were negative.  In conclusion, he opined that there 
were no findings on physical examination or x-rays to support 
any evidence that the mine blast was causing any physical 
problems in association with the physical and x-ray findings 
at that examination.  

In March 2000, VA arranged to have the veteran undergo an 
examination by the Canyon Medical Group.  Examination of the 
bilateral ankles revealed that there was no heat, redness, 
swelling, effusion, drainage, abnormal instability or 
weakness noted.  Range of motion of the bilateral ankles was 
not affected by pain, weakness, fatigue, or lack of 
endurance.  There was no diagnosis of an ankle disability.  

The Board has reviewed all the evidence of record in this 
case, but concludes that the preponderance of the evidence is 
against a claim for entitlement to service connection for a 
right ankle disorder.  Significantly, the medical evidence 
fails to demonstrate that the veteran currently has a right 
ankle disorder that is causally related to his active 
military service, or proximately due to a service-connected 
right foot disability.  The evidence reveals that the veteran 
complained of ankle pain in service, but there were no 
specific findings of an ankle injury or disability.  A VA 
examination immediately following service separation 
indicated that there was no limitation of motion of the 
ankles, and there were no complaints or findings of an ankle 
disability.  Following that time, the record is silent for 
any complaints or findings pertaining to the right ankle 
until a VA examination that was conducted in 1994.  At that 
examination, the veteran complained of pain in his ankles, 
and he was diagnosed with chronic right ankle pain, or 
synovitis.  Although the examiner commented that the 
veteran's right ankle pain was probably related to the 
military explosion, that statement appears to have been based 
solely on the veteran's report of his own history, rather 
than on his independent review of the medical record.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence or 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence).  Similarly, although 
the June 1994 private x-rays noted minimal degenerative 
changes in the right ankle, or minimal spurring, which was 
related to a chronic injury, there was no description of when 
and where the "chronic injury" occurred.

The Board finds it significant that from the date of the 
veteran's service separation until 1994, the record is silent 
for any evidence that the veteran complained of right ankle 
pain, or sought treatment for his right ankle.  Moreover, 
following the June 1994 VA examination, the record is 
negative for findings of a current right ankle disorder.  The 
June 1997 VA examination noted normal range of motion.  The 
February 2000 VA examination found that range of motion was 
similar in both ankles, and that x-rays did not show any 
positive changes.  Finally, a March 2000 examination was 
negative for any evidence of symptoms of an ankle disability.  

The Board acknowledges the veteran's statements and testimony 
of record in which he maintains that he currently experiences 
right ankle pain, which he believes is related to the in-
service mine injury.  However, as the veteran is a lay person 
without any apparent medical expertise or training, his 
opinion as to whether any current disorder is causally 
related to his active service is not competent medical 
evidence, which is required to establish service connection.  
See Espiritu, 2 Vet. App. at 494-95 (laypersons may be 
competent to provide an "eye-witness account of a veteran's 
visible symptoms," but they are not capable of offering 
evidence that requires medical knowledge).  Rather, medical 
evidence is needed that establishes that the veteran 
currently has a right ankle disorder that is causally related 
to an incident of his active service, or to a service-
connected disability.

In summary, although the veteran has complained of right 
ankle pain over the past ten years, the record is silent for 
any evidence of continuous symptoms of ankle pain between 
service separation in 1970 and the VA examination in 1994, 
see 38 C.F.R. § 3.303(b), and recent medical evidence is 
negative for any findings of an ankle disorder that is 
related to active service.  Therefore, for the reasons 
discussed, the Board concludes that the preponderance of the 
evidence is against a claim for service connection for a 
right ankle disorder.  Accordingly, the appeal must be 
denied.  The Board has considered the "benefit of the 
doubt" rule, but because the evidence is not in relative 
equipoise, that doctrine is not applicable in this case.  See 
Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 2001) 
(38 U.S.C.A. § 5107(b) requires that the Board consider all 
the evidence and material of record; the benefit-of-the-doubt 
provision only applies where there is an approximate balance 
of positive and negative evidence).  

II.  New and Material Evidence

The veteran maintains that he currently has a left ankle 
disorder that is related to an injury during active military 
service, including a service-connected right foot disorder.  
 
In a December 1986 rating decision, the RO denied service 
connection for a left ankle sprain on the basis that the 
evidence showed that the veteran had sprained his left ankle 
while playing basketball in May 1986.  The RO concluded that 
the left ankle disorder was due to an intercurrent injury 
following service, and unrelated to any service-connected 
disabilities.  The veteran was notified of that decision and 
his appellate rights in a letter dated in December 1986, but 
he did not initiate an appeal as to that decision, and it 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

In June 1993, the veteran submitted a new claim for service 
connection for a left ankle disorder.  The RO denied that 
claim in a September 1994 rating decision on the basis that 
there was no evidence of a left ankle disorder during 
service, and there was no post-service evidence demonstrating 
a causal relationship between the veteran's service-connected 
right foot disability and his left ankle disorder.  The 
veteran disagreed with that decision, and initiated the 
present appeal.

Although the RO addressed the issue on the basis of direct 
and secondary service connection in the September 1994 rating 
decision and the January 1995 statement of the case (SOC), 
rather than on the basis of new and material evidence, the 
Board framed the issue on the basis of new and material 
evidence in a March 1997 Board remand.  This characterization 
is appropriate because there is a prior final decision on 
this issue.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996) (regardless of a determination made by the 
regional office, the Board must ensure that it has 
jurisdiction over a case before adjudicating the case on the 
merits).  All RO decisions issued since the time of the March 
1997 Board remand properly addressed the issue on the basis 
of new and material evidence, and the veteran was provided 
copies of the laws and regulations pertaining to such claims.  

According to VA law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a)(2001), new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

During the pendency of this appeal there was a regulatory 
change pertaining to the definition of new and material 
evidence with respect to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (presently 
codified at 38 C.F.R. § 3.156(a)(2002)).  However, as the 
veteran filed his claim to reopen prior to August 29, 2001, 
the earlier version of the regulation remains applicable in 
this case.  

As noted above, the basis of the denial in the unappealed 
December 1986 rating decision was that the evidence showed 
that the veteran's left ankle disorder was due to a post-
service injury (basketball), and unrelated to active military 
service.  The relevant evidence associated with the file 
since the time of that decision includes the following.  In a 
June 1994 VA examination for the joints, the veteran reported 
that his right ankle was injured in an in-service mine 
explosion, but that the left ankle was okay.  He reported 
that after service, his left ankle and foot were still okay, 
but that in 1975 he began to notice left ankle symptoms.  
Currently, the veteran reported that his ankles manifested 
"bothersome pain."  On examination, both ankles manifested 
moderate generalized tenderness, but no redness, swelling, or 
scarring.  X-rays of the left ankle were described as normal.  
The diagnosis for the left ankle was a history of pain 
starting in 1975, with continuing pain diagnosed as chronic 
synovitis.  In summary, the examiner commented that left 
ankle pain did not develop for about five years after service 
separation.  He stated that there was no probable causal 
relationship between the left ankle pain and the military 
injury.  A June 1994 private radiology report from the 
Medford Radiology Practice, P.C., indicates that there was no 
acute bony injury or joint swelling seen in the left ankle.

In a June 1997 VA examination for the joints, the examiner 
commented that range of motion of the left ankle equaled the 
right ankle, which had unrestricted motion.  X-rays of the 
left lower leg, including the ankle, revealed no evidence of 
foreign bodies.  The veteran was diagnosed with residuals of 
a blast injury to the left lower leg, although the examiner 
opined that the veteran did not sustain any residual damage 
causing impairment.  There was no diagnosis of a left ankle 
disorder.

In March 2000, VA arranged to have the veteran undergo an 
examination by the Canyon Medical Group.  Examination of the 
bilateral ankles revealed that there was no heat, redness, 
swelling, effusion, drainage, abnormal instability or 
weakness noted.  Range of motion of the bilateral ankles was 
not affected by pain, weakness, fatigue, or lack of 
endurance.  There was no diagnosis of an ankle disability.  

In the May 2003 hearing before the undersigned, the veteran 
testified that he had "physical shrapnel" at the left 
ankle, but there was no point tenderness or pain.  He stated 
that he occasionally had swelling in both ankles, depending 
on how long he had to stand.  He stated that he experienced 
weakness in the ankles, and it that it was suggested to him 
in the past that he wear high top shoes to give extra support 
to the ankles.  The veteran stated that his left ankle pain 
had been progressive, and had gotten worse over the years.  

The Board has thoroughly reviewed all the evidence of record, 
but finds that new and material evidence has not been 
received to reopen a claim for entitlement to service 
connection for a left ankle disorder.  Although substantial 
medical evidence has been associated with the claims file 
since the time of the unappealed December 1986 rating 
decision, there is no medical evidence or medical opinion 
that establishes a causal link between any current left ankle 
disorder and the veteran's active service, including his 
service-connected right foot disability.  In fact, the 
medical evidence of record dated subsequent to the December 
1986 rating decision does not demonstrate that the veteran 
currently suffers from a left ankle disorder.  In the June 
1994 VA examination, the examiner diagnosed the veteran with 
a history of pain, also referred to as chronic synovitis, but 
he also concluded that there was no probable relationship 
between the veteran's left ankle pain and his military 
service.  Moreover, following that examination, there is no 
medical evidence of a left ankle disorder.

The Board acknowledges the veteran's recent testimony and 
other statements received since the December 1986 rating 
decision, in which he maintains that his current left ankle 
disorder is due to favoring his right foot, as well as the 
in-service mine injury.  However, while the veteran's recent 
statements and testimony may be new, they are essentially 
duplicative of his contentions previously of record.  
Moreover, as the veteran is a lay person without medical 
expertise or training, his statements alone, without any 
medical corroboration, are insufficient to provide a basis to 
reopen his claim.  See Hickson v. West, 11 Vet. App. 374, 378 
(1998).

In short, the Board has carefully reviewed the record, but 
finds that since the time of the unappealed December 1986 
rating decision, new and material evidence has not been 
received to reopen a claim for service connection for a left 
ankle disorder, to include as secondary to a service-
connected right foot disability.  The evidence received since 
the December 1986 rating decision may be new, in the sense 
that it was not previously of record, but it is not material, 
as it fails to show a positive correlation between any 
current left ankle disorder and an incident of the veteran's 
active service, or his service connected right foot 
disability.  As such, the claim is not reopened, and the 
appeal is denied. 


ORDER

Service connection for a right ankle disorder is denied. 

New and material evidence not having been received to reopen 
a claim for entitlement to service connection for a left 
ankle disorder, to include as secondary to a right foot 
disorder, the appeal is denied.  


REMAND

In a September 1993 claim, the veteran maintained that he 
currently has plantar warts that are related to his service-
connected right foot disability.  In his December 1994 notice 
of disagreement, he stated that he believed that he developed 
plantar warts as a direct result of having to favor his right 
foot when walking.  Upon a review of the claims file, the 
Board finds that further development is needed in this case 
before proceeding with adjudication.  

The veteran's service medical records reveal that in June 
1970, he was noted to have plantar warts on his feet.  
Otherwise, the service medical records are silent for any 
references to plantar warts.  Following service separation, 
the veteran was seen at a VA medical center in September 1992 
with multiple plantar warts on both feet.  A December 1998 
private medical opinion from a physician who reviewed the 
veteran's claims file indicates that the veteran is 
susceptible to warts, and would be more inclined to develop 
them in sites of injury or scarring, such as the in-service 
land mine explosion.  VA examinations conducted in February 
and March 2000 noted calluses, but not plantar warts.  

The Board notes that at the May 2003 hearing, the veteran 
testified that he was treated by a VA podiatrist at Sepulveda 
every two months for the bottom of his feet (not his ankles).  
However, the most recent treatment records in the claims file 
from that facility are dated in December 1999.  Therefore, 
before proceeding with this appeal, copies of all treatment 
records for the veteran from the VA medical center in 
Sepulveda (regarding treatment for the feet) dated from 
December 1999 to the present should be requested and 
associated with the claims file.    

In addition to the foregoing, the Board notes that the 
October 1999 Board remand instructed the RO to schedule the 
veteran for a dermatology examination.  Among other things, 
the examiner was requested to provide an opinion as to the 
etiology of any current plantar warts disorder, if found.  
Although a VA skin examination was subsequently conducted in 
February 2000, the examiner did not even mention plantar 
warts in the examination report.  See Stegall v. West, 11 
Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the veteran the right to compliance with the 
remand orders).  While it is possible that the veteran did 
not present with plantar warts at the time of that 
examination, it would be speculative for the Board to draw 
such a conclusion.  Rather, the Board finds it best to 
schedule the veteran for a new skin examination, and to ask 
the examiner to offer a specific opinion as to whether or not 
the veteran currently has plantar warts on his feet, and if 
so, to further comment on the etiology of such and whether 
there is a causal relationship between any current plantar 
warts and the veteran's active military service.  

Therefore, in light of the foregoing, this matter is REMANDED 
for the following:

1.  Review the record and ensure that all 
notification and development is completed 
as required by the Veterans Claims 
Assistance Act of 2000.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  In particular, ensure that the 
notification requirements and development 
procedures found in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 are fully satisfied, 
and that the notice is in accordance with 
the decision of the United States Court 
of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) or any supervening 
applicable legal authority.

2.  As part of the duty to assist, 
schedule the veteran for a VA skin 
examination to examine his feet for 
plantar warts.  The claims folder should 
be made available to the examiner for 
review before the examination.  Any and 
all tests deemed necessary by the 
examiner should be performed.  The 
examiner is requested to comment on 
whether or not the veteran currently 
manifests plantar warts in his feet.  If 
plantar warts are present, the examiner 
is requested to comment on whether it is 
at least as likely as not (50 percent or 
greater) that the veteran's plantar warts 
are causally related to plantar warts 
noted during active military service in 
June 1970, and/or another incident of the 
veteran's active military service, 
including the land mine injury to his 
lower extremities.  The examiner also is 
requested to refer to supporting evidence 
in the claims file for any conclusions 
reached.  

3.  After all required notification and 
development has been completed, review 
the issue currently on appeal on the 
basis of the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



